White, Presiding Judge.
These two appeals are from judgments final upon forfeited bail bonds, and the records in both cases present the same question. The bail bonds were for the appearance of one Joe Browning before the Criminal District Court of the county of Galveston. With regard to the time when he was obligated to appear it is agreed that the original recitations in each of said bonds was as follows, viz.: “Now, if the said Joe Browning shall appear before the Criminal District Court at the next term thereof, to be holden in and for the county last aforesaid on the first Monday in November, A. D. 188.”
After said bonds were executed, the sheriff, without the knowledge or consent of the sureties, added the figure “ 9 ” after the letters and figures “A. D. 188,” making the year of the appearance “A. D. 1889,” instead of “ 188,” as originally written.
In answer to the scire facias, the sureties, these appellants, pleaded the alteration in said bonds, and that said alteration was material and invalidated the said bonds. They furthermore pleaded that the said bonds as originally entered into were invalid and void, because they obligated the principal to appear at an impossible time or date.
Both of these positions are well taken under the agreed statement of facts sent up in the record. A bail bond is fatally defective when its conditions require the appearance of the principal obligor at a time when there can legally be no term of court in which he is required to appear. Burnett v. The State, 18 Texas Ct. App., 283; Thomas v. The State, 13 Texas Ct. App., 496.
Again, a material alteration in an obligation of record, as a bail bond, made without the consent of the obligors at the instance of the officers of the State, will discharge the obligors. Gragg v. The State, 18 Texas Ct. App., 295; Heath v. The State, 14 Texas Ct. App., 213; Grant v. The State, 8 Texas Ct. App., 432; Collins v. The State, 16 Texas Ct. App., 275.
The bail bonds being void, because the time stated in them being an impossible time, no legal proceedings could be taken to forfeit them as originally executed; and the alteration being material and without authority, discharged the obligors from all further liability upon said bonds had they been valid at the time of the execution of said obligations.
*421The judgment in each of said cases is reversed and the prosecutions are dismissed.

Reversed and dismissed.

Hurt, J., absent.